Citation Nr: 0118031	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for colonic inertia with 
megacolon and functional outlet syndrome, to include as due 
to an undiagnosed illness and as due to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1984 and from November 1990 to April 1991, with 
additional service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO). 

The Board observes that the veteran submitted additional 
evidence accompanied by a written waiver of the review of 
that additional evidence by the agency of local jurisdiction.  
The veteran's waiver is valid, and the Board may review the 
appeal, including the new evidence, on the merits.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
colonic inertia with megacolon and functional outlet syndrome 
has been aggravated by her service-connected PTSD.



CONCLUSION OF LAW

Service connection is in order for the veteran's colonic 
inertia with megacolon and functional outlet syndrome to the 
extent that the disability has been aggravated as the result 
of the symptoms of her service-connected PTSD.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her colorectal disorder is due to 
her service in the Persian Gulf.  As a preliminary matter, 
the Board notes that, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to her claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the claimant).  

The Board finds that the veteran was provided adequate notice 
and assistance as to the evidence needed to substantiate her 
claim.  The veteran was notified by rating decision and 
statement of the case of the evidence needed to support her 
claim.  She was afforded a VA examination and a personal 
hearing, and the claims file contains numerous private and VA 
medical treatment records.  Both the VA and the veteran's 
representative obtained opinions from medical experts.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claim, and the Board will 
proceed with appellate disposition on the merits.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2000).  A veteran who served during 
a period of war or during peacetime service after December 
31, 1946, is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted to allow service connection 
for a disorder which is either caused or aggravated by a 
service-connected disorder.  Any additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is compensable 
under 38 C.F.R. § 3.310(a) (2000).  When service connection 
is established for a secondary disorder, the secondary 
disorder is considered part of the original disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, 38 U.S.C.A. § 1117, "The Persian Gulf War Benefits 
Act," authorized the Secretary of VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1999).  VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

In relation to the present appeal, the veteran's active 
service and Reserve medical records, including the April 1991 
redeployment examination, contain no relevant complaints, 
findings, or diagnoses.  During a VA psychiatric examination 
in December 1992, the veteran reported that she often had 
nausea while in Saudi Arabia.  Since that time, she had lost 
her appetite and had lost about 35 pounds.  She occasionally 
had stomach cramps, usually when very upset.  

VA clinical records from June 1997 to April 1998 show that 
the veteran was followed for an anxiety disorder.  A July 
1997 report by Herman F. Rusche, M.D., reflected that he saw 
the veteran for abdominal pain and distention.  The veteran 
complained of lifelong constipation.  She currently used 
enemas for relief and had a recent weight gain.  Physical 
examination found bilateral lower quadrant pain with some 
guarding and, following the examination, the veteran suffered 
severe spasm and pain.  Dr. Rusche's impression was severe 
irritable bowel with spastic constipation and proctalgia due 
to rectal spasm.  He noted that the veteran also had a 
history of psychiatric disorder.  Dr. Rusche performed a 
flexible sigmoidoscopy with biopsy in January 1998.  The 
biopsy identified a single ganglion cell at the edge of the 
muscularis mucosa.

Records from James D. Waller, M.D., show that the veteran 
underwent an abdominal ultrasound biopsy in October 1997 that 
showed a generous amount of retained colonic fecal material 
without obstruction.  In December 1997, a barium enema 
disclosed a megacolon and relatively small caliber of the 
rectosigmoid segment.  In April 1998, Dr. Waller reported 
that the results of an anorectal manometry and a defecogram 
confirmed the diagnosis of functional outlet obstruction.  A 
colon transit study also showed evidence of colonic inertia.  

Dr. Waller referred the veteran for physical therapy.  During 
the initial evaluation in April 1998, the veteran reported 
constipation, painful bowel movements, and spasms.  She was 
placed on a treatment plan of neuromuscular reeducation of 
pelvic floor musculature.  At time of discharge in June 1998, 
the veteran had decreased rectal pain and increased bowel 
movements.

In February 1998, Gene Chiao, M.D., performed an evaluation 
of the veteran.  The veteran reported a seven year history of 
worsening constipation, and recalled a history of defecatory 
straining and constipation since high school.  However, her 
condition worsened after serving in Saudi Arabia during the 
Gulf War.  She presently required enemas, and she did not 
have bowel movements for a week's time, and suffered 
abdominal pain and distention.  Dr. Chiao reviewed findings 
of past diagnostic tests and performed a physical examination 
that was essentially negative.  Dr. Chiao believed that the 
veteran's constipation symptoms most likely represented a 
spastic perineal syndrome with functional outlet obstruction.  
He also believed that the veteran's history of anxiety may 
contribute to her defecatory difficulties.

During a VA examination in June 1998, the veteran reported a 
lifelong history of severe constipation for which she had 
used laxatives and enemas for the past several years.  She 
reported that she was nauseous all of the time and that she 
sometimes went for a week without a bowel movement.  She 
described daily abdominal pain and cramping.  Objectively, 
the veteran appeared chronically ill and depressed, but there 
was no evidence of malnutrition or anemia.  Tenderness of the 
left lower quadrant of the abdomen was present.  The veteran 
had a fairly normal anal tone.  The examiner reviewed the 
results of the diagnostic tests and diagnosed the veteran 
with colonic anergia with resultant megacolon with residual 
constipation, chronic, very severe.

Additional records from Dr. Waller show that the veteran was 
followed in June 1998 for continued abdominal pain.  In 
September 1998, it was noted that she had regressed and that 
medical treatment and therapy had not resolved the 
constipation.  Therefore, that same month, she underwent a 
total abdominal colectomy with ileal rectal anastomosis.  
Follow-up visits in October and December 1998 showed a 
satisfactory recovery with several bowel movements per day.

In January 1999, the veteran's former platoon sergeant 
submitted a letter.  He wrote that, while stationed in Saudi 
Arabia in approximately January 1991, he escorted the veteran 
to a medic because she was not feeling ill.  He overheard the 
veteran telling the medic that she had not had a bowel 
movement in three or more weeks.  He also described the 
stress that the veteran suffered due to her service in the 
Gulf War and due to her family responsibilities.  He 
described her as nervous and depressed by the end of the war.

In June 1999, the veteran complained of cramps and of feeling 
full to Dr. Waller.  She had 4 bowel movements per day.  She 
was diagnosed with functional bowel disorder with a large 
psychogenic component to the disease.

The veteran appeared for a personal hearing before the RO in 
October 1999.  She testified that she served in Saudi Arabia 
from January to April 1991 and that she did not know whether 
she was exposed to chemical agents.  She refueled helicopters 
that she believed were contaminated and she did not wear 
protective gear.  She believed that her colorectal problems 
were related to exposure to chemicals and to stress that she 
experienced in the Persian Gulf.  She claimed that she 
received a stool softener from a medic in February 1991.  At 
that time, she had not had a bowel movement since her 
arrival.

The veteran also stated that her physicians had told her that 
stress affected her colon.  She claimed that the incident in 
Saudi Arabia was the first time that she had gone so long 
without a bowel movement.  After returning, she had constant 
stomach pain.  She now had bowel movements three times per 
day.  The veteran submitted a map and letter from her former 
platoon sergeant that identified the forward air refueling 
point where she was stationed in Saudi Arabia.

In October 1999, Dr. Waller wrote that the veteran underwent 
abdominal colectomy with ileorectal anastomosis due to a 
diagnosis of colonic inertia with severe constipation.  He 
stated that colonic inertia was a condition of uncertain 
cause.  He reported that he first saw the veteran in the 
spring of 1998 and that she first developed severe 
constipation during service in the Persian Gulf War.  He 
opined that "It is very difficult to say whether the stress 
encountered during the Gulf War or some other environmental 
factor may have caused her illness as this is actually a very 
rare disease....At the same time I think it impossible to rule 
out the fact that her service experience and exposure to 
possible environmental toxins may have played a role in the 
disease."

The veteran submitted a statement in October 1999 in which 
she stated that she refueled helicopters during the Persian 
Gulf War and that she was potentially exposed to chemical and 
biological agents.  She had severe constipation in February 
1991 and sought help from a medical unit.  Thereafter, 
because of stress, she had a bowel movement only every two 
weeks.  She believed that her colon condition progressively 
worsened due to her PTSD.

VA outpatient records from July 1998 to May 1999 show that 
the veteran was followed for her colon condition and for 
anxiety disorder, panic disorder, and somatization disorder.  
In a May 2000 letter, Dr. Waller wrote that he could not be 
absolutely certain that the veteran's colonic inertia was 
caused by or contributed to by her Gulf War or service 
experience.  However, he also could not absolutely rule it 
out, because stressful situations did affect bowel patterns.  
Therefore, it was certainly possible that any post-traumatic 
stress response would include disturbance of one's bowel 
function and this was particularly true of patients with 
irritable bowel syndrome.

In February 2001, the Board requested the opinion of a VA 
medical specialist.  That same month, a medical specialist 
reviewed the veteran's records and submitted her opinion.  
She observed that there was no medical evidence of 
constipation prior to 1998, although the veteran reported 
severe constipation during the Persian Gulf War.  The medical 
specialist noted that diagnostic testing in 1998 found 
abnormal transit time of the colon and a decrease of 
relaxation of the internal anal sphincter.  Medical therapy 
failed and the veteran underwent a colectomy with ileorectal 
anastomosis.  The medical specialist stated that chronic 
constipation usually progressed over a many year period and 
was not abrupt in onset.

However, acute changes in lifestyle, including diet, stress, 
and poor hydration, could precipitate bouts of severe 
constipation or obstipation such as the veteran described 
during her service in the Gulf War.  She opined that, while 
it was unlikely that the veteran's entire problem was related 
to her military service, there was certainly a good 
possibility that the severe episode she experienced during 
the Gulf War was related to her military service.  The 
progression of her disorder, however, was not necessarily due 
to the incident that occurred during her military service.

The veteran's representative sought a medical opinion from 
Washington Hospital Center.  In May 2001, Ann Marie Gordon, 
M.D., Director, Occupational Health, reviewed the veteran's 
records and submitted a report.  She identified the relevant 
facts as subjective worsening of symptoms in service, a 
diagnosis of irritable bowel syndrome by a gastroenterologist 
in 1993, continued complaints during mental health outpatient 
visits, and diagnosis of irritable bowel syndrome, as well as 
functional outlet obstruction and colonic inertia, in 1997 
and 1998.

Dr. Gordon stated that it was as likely as not that the 
veteran's symptoms of worsening constipation during service 
and subsequent gastrointestinal complaints were related to 
the irritable bowel syndrome.  She noted that psychosocial 
factors played an important role in irritable bowel syndrome 
and that life stress contributed to symptom onset and 
exacerbation.  In conclusion, Dr. Gordon opined that it was 
as likely as not that the veteran's earlier symptoms were 
indicative of her subsequent diagnosis and that it was as 
likely as not that the veteran's PTSD and stress during the 
Persian Gulf War exacerbated the irritable bowel syndrome.

The veteran submitted additional evidence including leave 
statements from her private employers dated 1991 through 
2000, VA outpatient records from 1991 to 1998, a Persian Gulf 
Registry examination, and records from William F. Johnson, 
M.D.  The employment records reflected that the veteran was 
on military service during the beginning of 1991, and that 
she used sick leave, but did not identify the nature of her 
illness.  The VA outpatient records showed that the veteran 
complained of weight loss, poor appetite, and stomach 
problems during mental health visits.  The October 1993 
Persian Gulf Registry examination diagnosed the veteran with 
dysthymia, anxiety, and secondary weight loss.  During the 
examination, the veteran reported some gastrointestinal 
symptoms and the use of antacids.  A March 1993 report from 
Dr. Johnson stated that the veteran had reported weight loss, 
abdominal pain, and constipation since returning from the 
Persian Gulf.  However, she reported constipation most of her 
life.  The abdominal and rectal examinations were 
unremarkable.  Dr. Johnson's impressions were abdominal pain 
and constipation, probably due to irritable bowel syndrome.  
A flexible sigmoidoscopy and air contrast barium enema the 
following month were negative.

Based upon the above evidence of record, the Board finds that 
there is no basis for a grant of service connection for an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (2000) as 
the veteran's symptoms have been attributed to known clinical 
diagnoses.  The veteran's colorectal complaints have been 
diagnosed as irritable bowel syndrome, colonic inertia with 
megacolon, and functional outlet syndrome.  Likewise, while 
the veteran has claimed that her disability may be due to 
chemical exposure in service, the record contains no 
competent medical evidence establishing such a relationship.  
Dr. Waller mentioned the possibility of environmental toxins, 
but offered no definitive opinion concerning such exposure 
and the veteran's disability.  Rather, the medical opinions 
of record primarily discuss the relationship between the 
veteran's current disability and the stress caused by her 
Persian Gulf service.

Nevertheless, the Board finds that the veteran's colonic 
inertia with megacolon and functional outlet syndrome has 
been aggravated by her service-connected PTSD, which she 
incurred due to stress during the Persian Gulf War.  While 
none of the medical specialists have directly attributed the 
veteran's colorectal disorder to her period of service, they 
have found that the stress of service exacerbated her 
condition.  The Board emphasizes that the service-connected 
PTSD need not be the cause of the colorectal disorder, but 
rather, the PTSD must aggravate the nonservice-connected 
condition and cause additional disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Based upon numerous private medical entries and the veteran's 
own statements, her colorectal disorder preexisted service.  
The Board acknowledges that the service medical records do 
not contain any findings related to the relevant condition.  
However, the Board finds the veteran's testimony as to the 
worsening of her condition due to the stress of the Persian 
Gulf War to be credible.  The veteran's testimony is 
substantiated by lay evidence and by the overall medical 
evidence of record.  The Board also recognizes that the VA 
medical expert found that the veteran essentially suffered a 
severe episode of constipation in service due to stress, but 
that the progression of her disorder was not necessarily due 
to her military service.  On the other hand, Dr. Gordon found 
that it was as likely as not that the veteran's PTSD and 
stress during the Persian Gulf War exacerbated her irritable 
bowel syndrome.  

The Board accords significant weight to the opinion of Dr. 
Gordon.  Her opinion was well reasoned, supported by medical 
literature, and was based on what appears to be a complete 
record of the veteran's medical history.  Her opinion was 
also supported by Dr. Waller and by the medical evidence of 
record.  Therefore, granting the veteran all benefit of the 
doubt, the Board finds that service connection for colonic 
inertia with megacolon and functional outlet syndrome is 
warranted. 



ORDER

Service connection is in order for that degree of disability 
(but only that degree) by which the veteran's colonic inertia 
with megacolon and functional outlet syndrome has been 
aggravated by the symptoms of service-connected PTSD, over 
and above the level of disability which would be present 
otherwise.  To this extent, the appeal is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

